                    Case 4:20-cv-08667-JSW Document 7 Filed 12/10/20 Page 1 of 1


                                         UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA


         MARIA DEL CARMEN RAMOS MARTINEZ,                    Case No. 20-cv-08667-JCS
                         Plaintiff,
                                                             SCHEDULING ORDER
                  v.                                         (IMMIGRATION MANDAMUS CASE)

         U.S. CITIZENSHIP AND IMMIGRATION
         SERVICES, et al.,
         Defendants.


        TO PARTIES AND COUNSEL OF RECORD IN THE ABOVE ACTION:
        This action seeks a writ of mandamus regarding immigration benefits filed pursuant to the
        mandamus statute, 28 U.S.C. § 1361, and/or the Administrative Procedure Act, 5 U.S.C. §§ 701 et
        seq. The following schedule will apply in this case:
        1. Defendant shall serve and file an answer within 60 days of receipt of service of the summons
            and complaint.
        2. Plaintiff may file a motion for summary judgment at any time permitted by the Federal Rules of
            Civil Procedure and this court’s local rules, in which event the defendant may respond as
            permitted by the Federal Rules of Civil Procedure and this court’s local rules.
        3. If Plaintiff has not filed a motion for summary judgment within 90 days of filing the complaint,
            Defendant shall be the party who shall first file a motion for summary judgment, and the
            defendant must serve and file that motion within 120 days of service of the complaint.
        4. Unless a motion pursuant to Federal Rule of Civil Procedure 56(f) is filed, Plaintiff shall serve
            and file any opposition and/or counter-motion within 30 days of service of Defendant’s motion.
        5. Defendant may serve and file a reply and/or opposition within 14 days of service of Plaintiff’s
            opposition or counter-motion.
        6. If Plaintiff filed a counter-motion, Plaintiff may serve and file a reply within 14 days of service
            of Defendant’s opposition.
        7. For scheduling purposes, motions shall be noticed in accordance with Civil Local Rule 7-2. If a
            party wishes to have the court decide the matter on the briefs and without oral argument, a party
            may make that request pursuant to Civil Local Rule 7-1(b).
        8. Unless the court orders otherwise, no case management conference will be held, and no ADR
            process is required.
        9. Any party who so wishes may request that the court set a case management conference,
            pursuant to Civil Local Rule 16-10, per the schedule in Civil Local Rule 16-2. Federal Rule of
            Civil Procedure 26 and Civil Local Rules 16-9 and 16-10 shall apply.
        10. The court on its own motion or on the joint request of the parties may waive any requirement of
            this order.
                                                           FOR THE COURT:
                                                          Susan Y. Soong, CLERK
                                                        By: ___________________________________
                                                        Mia Buensuceso-Cuenco, Deputy Clerk
Immigration-Mandamus_Scheduling-Order_Intake
rev. June 2018
